

Exhibit 10.1




 
HANA BIOSCIENCES, INC.
NON-EMPLOYEE DIRECTOR
COMPENSATION ARRANGEMENTS
(Effective April 18, 2007)
 
 


 
The following is a summary of the compensation arrangements for directors of
Hana Biosciences, Inc. (the “Company”) who are not employees of the Company.
Directors who are employees of the Company do not receive compensation for their
service on the Board and shall receive compensation only in their capacities as
employees. The cash compensation arrangements are as follows:
 
1.
The non-executive Chair of the Board is entitled to receive an annual cash
retainer of $50,000, plus a per meeting fee of $4,000.

 
2.
Each non-employee director (other than the Chair) is entitled to receive an
annual retainer fee of $20,000, plus a per meeting fee of $2,500.

 
3.
The non-Executive Chair of the Board and each other non-employee director is
also entitled to an annual stock option to purchase 75,000 and 40,000 shares of
the Company’s common stock, respectively, which options would vest upon the
first anniversary of the grant and would accelerate upon a change of control of
the Company.



4.
The Chair of the Audit Committee of the Board is entitled to receive, in
addition to his or her other Board compensation, an annual restricted stock
grant of 10,000 shares, which would vest on the first anniversary of the grant.





 
 

--------------------------------------------------------------------------------

 
 

